DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final communication in response to communication filed 2/22/22.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 39, the recitation “a first output node” is indefinite because it’s unclear if it’s the same as or in addition to the cross-coupled pair of state nodes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zerbe 5977798.
With respect to claim 21, figure 1 of Zerbe discloses a circuit configured to:
receive a clock signal [/CLK]; 
receive a first input signal [Bus Data] on a gate of a first transistor [M3], wherein a drain of the first transistor is coupled to a first output node [connection of M5 and M8] and the first transistor is separated from a ground voltage by two transistors [M1,M2]; and
receive a second input signal [VREF] on a gate of a second transistor [M4], and
simultaneously precharge [M8 and M9] the first output node and a second output node [Out] of the circuit, and amplify a difference between the first input signal and the second input signal when the clock signal has a first value [/Clk is low].

	With respect to claim 23, figure 1 of Zerbe discloses the circuit as recited in claim 22, wherein the circuit is configured to stop said precharge when the clock signal has a second value [/Clk is high] different from the first value.
	With respect to claim 24, figure 1 of Zerbe discloses the circuit as recited in claim 23, wherein when the clock signal has the second value, the circuit is further configured to regenerate the difference as a differential voltage onto the first and second output nodes.
	With respect to claim 25, figure 1 of Zerbe discloses the circuit as recited in claim 24, wherein the circuit is configured to convey the differential voltage to a latch [M10-M16].
	With respect to claim 26, figure 1 of Zerbe discloses the circuit as recited in claim 21, wherein the circuit comprises a precharge stage [M1-M9] and an evaluate stage [M10-M16] different from the precharge stage.
	With respect to claim 27, figure 1 of Zerbe discloses the circuit as recited in claim 26, wherein each of the precharge stage and the evaluate stage comprise a differential stack.
	With respect to claim 28, figure 1 of Zerbe discloses	 the circuit as recited in claim 27, wherein each leg of the differential stack of the evaluate stage is coupled to a drain of a common transistor [M10], and a gate of the common transistor is coupled to the clock signal.
	With respect to claim 29, figure 1 of Zerbe discloses the circuit as recited in claim 28, wherein each leg of the differential stack of the precharge stage is coupled to an inverted value of the clock signal [Clk at M1].
	With respect to claim 30, figure 1 of Zerbe discloses a method comprising:
receiving, in a circuit, a clock signal [/Clk]; and

receiving, in the circuit, a second input signal [VREF] on a gate of a second transistors [M4]; and
simultaneously precharging the first output node and a second output node [Out] of the circuit, and amplify a difference between the first input signal and the second input signal when the clock signal has a first value [/Clk is low].
	With respect to claim 31, figure 1 of Zerbe discloses the method as recited in claim 30, wherein the first and second nodes are internal cross-coupled nodes [cross-coupled inverters M11-M14].
	With respect to claim 32, figure 1 of Zerbe discloses the method as recited in claim 31, further comprising stopping said precharging when the clock signal has a second value [high] different from the first value.
	With respect to claim 33, figure 1 of Zerbe discloses the method as recited in claim 32, wherein when the clock signal has the second value, the method comprises regenerating the difference as a differential voltage onto the first and second output nodes.
	With respect to claim 34, figure 1 of Zerbe discloses the method as recited in claim 33, further comprising conveying the differential voltage to a latch [M10-M16].
	With respect to claim 35, figure 1 of Zerbe discloses the method as recited in claim 30, wherein the circuit comprises a precharge stage and an evaluate stage different from the precharge stage.

	With respect to claim 37, figure 1 of Zerbe discloses the method as recited in claim 36, wherein each leg of the differential stack of the evaluate stage is coupled to a drain of a common transistor [M10], and a gate of the common transistor is coupled to the clock signal.
	With respect to claim 38, figure 1 of Zerbe discloses the method as recited in claim 37, wherein each leg of the differential stack [M5 and M6] of the precharge stage is coupled to an inverted value of the clock signal [inverter connected to M5 and M6].
	With respect to claim 39, figure 1 of Zerbe discloses a circuit comprising:
a cross-coupled pair of state nodes [Out and connection of M11 nd M13]; and
a plurality of transistors;
wherein the circuit is configured to:
receive a clock signal [/Clk]; and 
receive a first input signal [Bus Data] on a gate of a first transistor [M3], wherein a drain of the first transistor is coupled to a first output node [connection of M11 and M13 through M5] and the first transistor separated from a ground voltage [VSS] by two transistors [M1, M2]; and
receive a second input signal [VREF] on a gate of a second transistor [M4], and
simultaneously precharge the cross-coupled pair of stage nodes, the cross-coupled pair of nodes being distinct from the first input signal and the second input signal, and amplify a difference between the first input signal and the second input signal when the clock signal has a first value [Low].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
2/26/22